Security and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Washington D.C. 20549 July 21, 2008 Re:Sears Oil and Gas Corporation Registration Statement Form S-1 File Number 333-151300 Filed: May 30, 2008 Attention: Mr. Kristopher Natoli Phone (202) 551-3650 Sears Oil and Gas Corporation (the “Company”) has received your comments regarding the Form S-1/A filed on July 15, 2008 dated July 18, 2008. The following document as prepared by the Company describes the general action(s) taken regarding each comment made by the Commission. The following numbers herein are referenced to the comment number provided on the document sent by the SEC. General 1.Pursuant to communication with the Commission it has been confirmed that the marked version was filed on July 15, 2008. Signatures, page 42 2.Max D. Kern has been properly identified within the signature page moreover; William Sears’ positions have been modified to indicate his position with the Company as follows: By: /S/William Sears By: /S/Max D. Kern William Sears Max D. Kern President Chief Financial and Accounting Officer Chief Executive Officer Secretary-Treasurer Director Filed as an attachment to this Correspondence is a Revisions Document (S-1/A) indicating the modification made to the registration statement. Sincerely, William Sears Chief Executive Officer Sears Oil and Gas Corporation Attachment:Revisions Document_S1A(2)
